Keyser, J.
This is a divorce action brought by plaintiff to the Chittenden County Court on February 16, 1973. At that time plaintiff was a resident of Monkton in Addison County and had been since August, 1971. The defendant, then a resident of Cambridge, Massachusetts, accepted service of the complaint in writing. He did not enter an appearance and was not present in court when the case was heard on April 28, *661973. The parties entered into and filed in court a written “Stipulation For Final Order” relating to the disposition of their real estate and personal property, payment of counsel fees and nonpayment of alimony.
The court dismissed the divorce complaint on the ground that it was not filed in the county where the parties, or one of them, resided as required by 15 V.S.A. § 593. The plaintiff appealed.
The same issue raised here was also present in Gerdel v. Gerdel which was briefed and argued with the case at bar. Our discussion in that case is dispositive of the issue in this case. Accordingly, the ruling of the lower court was without error.

Judgment affirmed.